              Case:20-02088-swd       Doc #:49 Filed: 09/08/2020         Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF MICHIGAN
IN RE:
         SAMUEL JEROME CALHOUN AKA
         SAMUEL JEROME CALHOUN, SR.                  HONORABLE SCOTT W. DALES
                                                     CASE NO. 20-02088-SWD
                                                     CHAPTER 13
                  DEBTOR.
_________________________________/
AARON J. KENYON (P67589)
Attorney for Debtor
3815 West Saint Joseph Street
Suite A200
Lansing, MI 48917
(517) 374-8000
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

          OBJECTION TO CONFIRMATION OF DEBTOR’S FIRST AMENDED
                            CHAPTER 13 PLAN

         Santander Consumer USA Inc. (“Creditor”), for its Objection to Confirmation of Debtor's

First Amended Chapter 13 Plan, states as follows:

         1.     The Creditor has perfected its security interest in the 2011 Dodge Ram 1500 bearing

vehicle identification number 1D7RV1CT0BS575281.

         2.     The gross outstanding indebtedness owing to the Creditor under the terms of the

Retail Installment Sales Contract at the time of filing of the Bankruptcy was $26,891.44.

         3.     The Plan states a value of $13,238.75 with monthly payments of $251.72, to be paid

with interest at 5.5%.
             Case:20-02088-swd         Doc #:49 Filed: 09/08/2020           Page 2 of 2




       4.      Pursuant to In re Till, the Creditor requests an interest rate of 6.25%, which represents

a prime rate with a 3% risk factor.

       5.      Based upon the NADA Official Used Car Guide, the Creditor asserts that the value of

the vehicle is approximately $13,775.00.

       6.      The Creditor requests proof of full-coverage insurance.

       7.      The Plan fails to provide for equal monthly payments beginning from confirmation as

required by 11 U.S.C. § 1325(a)(5)(B)(iii).

       8.      The Plan fails to provide that the Creditor retain its lien on the subject vehicle as

required under 11 U.S.C. § 1325(a)(5)(B)(i).

       In conclusion, the Creditor requests that this Court grant the relief requested and not confirm

the Chapter 13 Plan until these Objections are resolved.

                                               O’REILLY RANCILIO P.C.

                                               /s/ Craig S. Schoenherr, Sr.
                                               ____________________________
                                               CRAIG S. SCHOENHERR, SR. (P32245)
                                               Attorney for Creditor
                                               12900 Hall Road, Suite 350
                                               Sterling Heights, MI 48313-1151
                                               (586) 726-1000
                                               ecf@orlaw.com

DATED: September 8, 2020
